                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     LONNIE GOVAN,                                     Case No. 3:18-cv-07809-WHO
                                                        Plaintiff,
                                   8
                                                                                           ORDER DISMISSING CASE WITH
                                                 v.                                        PREJUDICE
                                   9

                                  10     SEAN WHENT, et al.,                               Re: Dkt. No. 13
                                                        Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Plaintiff Lonnie Govan, dba E One Entertainment, brings suit based on the allegedly

                                  14   discriminatory and retaliatory conduct of defendants the City of Oakland and police chief Sean

                                  15   Whent (collectively, “Oakland”). He argues that he was forced to close his nightclub in Oakland

                                  16   in December 2016 after Oakland suspended his cabaret license in May of that year. Before me is

                                  17   Oakland’s motion to dismiss the complaint. Because the statute of limitations has run on Govan’s

                                  18   claims, I will grant the motion and dismiss with prejudice.

                                  19                                           BACKGROUND

                                  20          Govan initiated this action on December 30, 2018. Complaint (“Compl.”) [Dkt. No. 1].

                                  21   According to the complaint, beginning in 2012 or 2013, Govan and his parents, who are African

                                  22   American and Mexican American, began operating a nightclub at 200 Hegenberger Road in

                                  23   Oakland. Id. ¶¶ 8, 10. They had a cabaret and liquor license. Id. ¶ 8. Early on during their

                                  24   operation of the club, Oakland police officers who stopped by the business would “act in a very

                                  25   disrespectful manner” toward the Govans, asking questions “in an interrogative manner.” Id. ¶¶

                                  26   9–10. One white officer told Govan’s mother that “he would make sure the Business was shut

                                  27   down.” Id. ¶ 10. The Govans continued to operate the business successfully despite “feeling

                                  28   animus toward them” from officers who visited it. Id. ¶¶ 11–12.
                                   1          In December 2015, someone was killed near the club. Id. ¶ 13. Officers investigating the

                                   2   shooting informed Govan that they believed the victim had been at the club prior to being shot.

                                   3   Id. The city later asked the Govans to attend a meeting during which city employees “expressed

                                   4   concerns about the Business, as if the December 2015 shooting was somehow caused by the

                                   5   Business, which it was not.” Id. ¶ 14. At the meeting, the Govans shared their view that the

                                   6   police department and city were “targeting them out of spite.” Id.

                                   7          Another shooting occurred on Hegenberger Road on April 30, 2016, and investigating

                                   8   officers listed the club as the location of the shooting despite the fact that it allegedly occurred half

                                   9   a mile away. Id. ¶ 15. On May 6, 2016, Whent suspended the club’s cabaret license. Id. ¶ 16. A

                                  10   hearing took place in Oakland City Hall later that month. Compl. ¶ 17. Govan “did everything

                                  11   possible to have his license re-instated,” including informing the city that the April shooting had in

                                  12   fact occurred far from the club. Id. ¶¶ 17–18. He entered into a settlement agreement with the
Northern District of California
 United States District Court




                                  13   city with the goal of getting the cabaret license reinstated, and he complied with all of its terms.

                                  14   Id. ¶ 19. Nonetheless, Oakland did not reinstate the license. Id.

                                  15          Govan alleges that the city’s actions were “connected to racial animus by and between

                                  16   Oakland Police Department officers.” Id. ¶ 20. The actions were also undertaken “for the purpose

                                  17   of benefitting a third-party” who had an interest in the property. Id. ¶ 21. The city targeted Govan

                                  18   “without any legitimate purpose” and “in retaliation for his staff raising concerns about

                                  19   discrimination after the December 2015 shooting.” Id. ¶¶ 23–24. On December 31, 2016, Govan

                                  20   “shut down his business and lost the lease . . . due to Defendants’ actions.” Id. ¶ 22. He has

                                  21   suffered economic and non-economic harms as a result. Id. ¶ 25.

                                  22                                           LEGAL STANDARD

                                  23          Under Federal Rule of Civil Procedure 12(b)(6), a district court must dismiss a complaint

                                  24   if it fails to state a claim upon which relief can be granted. Fed. R. Civ. P. 12(b)(6). To survive a

                                  25   Rule 12(b)(6) motion to dismiss, the plaintiff must allege “enough facts to state a claim to relief

                                  26   that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 556 (2007). A claim is

                                  27   facially plausible when the plaintiff pleads facts that “allow the court to draw the reasonable

                                  28   inference that the defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662,
                                                                                          2
                                   1   678 (2009) (citation omitted). There must be “more than a sheer possibility that a defendant has

                                   2   acted unlawfully.” Id. While courts do not require “heightened fact pleading of specifics,” a

                                   3   plaintiff must allege facts sufficient to “raise a right to relief above the speculative level.”

                                   4   Twombly, 550 U.S. at 555, 570.

                                   5           In deciding whether the plaintiff has stated a claim upon which relief can be granted, the

                                   6   court accepts the plaintiff’s allegations as true and draws all reasonable inferences in favor of the

                                   7   plaintiff. Usher v. City of Los Angeles, 828 F.2d 556, 561 (9th Cir. 1987). However, the court is

                                   8   not required to accept as true “allegations that are merely conclusory, unwarranted deductions of

                                   9   fact, or unreasonable inferences.” In re Gilead Scis. Sec. Litig., 536 F.3d 1049, 1055 (9th Cir.

                                  10   2008). If the court dismisses the complaint, it “should grant leave to amend even if no request to

                                  11   amend the pleading was made, unless it determines that the pleading could not possibly be cured

                                  12   by the allegation of other facts.” Lopez v. Smith, 203 F.3d 1122, 1127 (9th Cir. 2000).
Northern District of California
 United States District Court




                                  13                                               DISCUSSION

                                  14           Govan brings claims under 42 U.S.C. Section 1983 for violations of the First and

                                  15   Fourteenth Amendments to the United States Constitution.1 Oakland moves to dismiss the claims

                                  16   on the grounds that (i) they are bared by the statute of limitations, (ii) they are inadequately

                                  17   pleaded, (iii) there are insufficient allegations to support Monell liability against the city, and (iv)

                                  18   Whent is entitled to qualified immunity. See Motion to Dismiss (“MTD”) [Dkt. No. 13]. I will

                                  19   dismiss the complaint because the statute of limitations bars the claims.

                                  20           The state statute of limitations for personal-injury torts determines the statute of limitations

                                  21   for Section 1983 actions. Wallace v. Kato, 549 U.S. 384, 387 (2007). The parties agree that

                                  22   personal injury actions under California law must be brought “within two years after the cause of

                                  23   action arose.” Canatella v. Van De Kamp, 486 F.3d 1128, 1132 (9th Cir. 2007). “[T]he accrual

                                  24   date of a § 1983 cause of action is a question of federal law that is not resolved by reference to

                                  25   state law.” Wallace, 549 U.S. at 388. “Under federal law, a claim accrues when the plaintiff

                                  26   knows or has reason to know of the injury which is the basis of the action.” Maldonado v. Harris,

                                  27
                                       1
                                  28     Govan indicated in his opposition that he wished to dismiss the Fifth and Fourteenth Amendment
                                       claims. Oppo. 1.
                                                                                        3
                                   1   370 F.3d 945, 955 (9th Cir. 2004) (internal quotation marks and citation omitted).

                                   2          The parties agree that because Govan filed his complaint on December 30, 2018, the

                                   3   statute of limitations bars claims that arose before December 30, 2016. Oakland asserts that the

                                   4   causes of action accrued on May 6, 2016 when Govan’s cabaret license was suspended. MTD 9–

                                   5   10. Govan counters that December 31, 2016 is the date on which his claims accrued because he

                                   6   suffered the “last harm . . . as a result of defendant’s actions” when he closed the business. Oppo.

                                   7   5.

                                   8          Contrary to Govan’s theory, the accrual date is measured from the first harm that results

                                   9   from a wrongful act, “even though the full extent of the injury [was] not then known or

                                  10   predictable.”2 See Wallace, 549 U.S. at 391 (noting that the statute of limitations begins to run

                                  11   “when the wrongful act or omission results in damages”) (internal quotation marks and citation

                                  12   omitted). As described in the complaint, the claims are based on Oakland’s discriminatory and
Northern District of California
 United States District Court




                                  13   retaliatory suspension of the cabaret license. Even assuming that Govan could prove that

                                  14   Oakland’s actions caused the club’s December closure, the statute of limitations for these claims

                                  15   began to run on May 6, 2016, when Oakland issued the suspension notice and Govan had a

                                  16   “complete and present cause of action.” See Bay Area Laundry & Dry Cleaning Pension Tr. Fund

                                  17   v. Ferbar Corp. of California, 522 U.S. 192, 195 (1997) (internal quotation marks omitted).

                                  18          Even if Govan could show that any conduct giving rise to liability falls within the statute

                                  19   of limitations period, he could not base his claims on any pre-December 30 conduct because the

                                  20   allegations do not constitute a “continuing violation.” See Oppo. 5–6. Under Section 1983, a

                                  21   plaintiff can pursue claims that would otherwise be barred by alleging “a series of related acts

                                  22   against one individual, or . . . a systematic policy or practice of discrimination.” Gutowsky v. Cty.

                                  23   of Placer, 108 F.3d 256, 259 (9th Cir. 1997). At least one of the related acts must fall within the

                                  24   limitations period. Id. “A mere continuing impact from past violations is not actionable.” Knox

                                  25   v. Davis, 260 F.3d 1009, 1013 (9th Cir. 2001) (emphasis in original) (internal quotation marks

                                  26   omitted) (noting that a cause of action accrued when the plaintiff received a “permanent and

                                  27

                                  28
                                       2
                                        Goven’s citations to state law are inapposite because federal law governs the accrual date of a
                                       Section 1983 action. See Wallace, 549 U.S. at 388.
                                                                                        4
                                   1   complete suspension letter,” and subsequent denials of access were “nothing more than the

                                   2   delayed, but inevitable, consequence”). The fundamental problem with Govan’s continuing

                                   3   violation theory is that no acts occurred within the statute of limitations period. Even if one did,

                                   4   the allegations in the complaint—which complain of conduct in December 2015, April 2016, and

                                   5   May 2016—are far from sufficient to establish a continuing violation. See Compl. ¶¶ 13–17.

                                   6          If the statute of limitations did not bar Govan’s claims, I would still dismiss them because

                                   7   they are inadequately pleaded. In addition, Govan did not oppose Oakland’s argument that Whent

                                   8   is entitled to qualified immunity.3 In light of the allegations in the complaint, Govan cannot plead

                                   9   around the statute of limitations; the dismissal is with prejudice.

                                  10                                             CONCLUSION

                                  11          For the reasons set forth above, the complaint is DISMISSED WITH PREJUDICE.

                                  12          IT IS SO ORDERED.
Northern District of California
 United States District Court




                                  13   Dated: August 19, 2019

                                  14

                                  15
                                                                                                     William H. Orrick
                                  16                                                                 United States District Judge
                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26   3
                                         Oakland requests judicial notice of certain municipal codes, the notice of cabaret suspension, the
                                  27   settlement agreement, a May 6, 2018 complaint by Govan alleging the same conduct, and orders
                                       dismissing that complaint for failure to prosecute. See Defendants’ Request and Supplemental
                                  28   Request for Judicial Notice [Dkt. Nos. 13-1, 15-1]. I did not rely on these documents in resolving
                                       the present motion; the request is DENIED AS MOOT.
                                                                                         5
